Citation Nr: 1016586	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for vision problems.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2009, the Board reopened and remanded the issue of 
entitlement to service connection for vision problems for 
further evidentiary development.  Some requested development 
was completed, and the case has now been returned to the 
Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for vision problems.

In June 2009, this case was remanded by the Board, in part, 
so that the Veteran could be afforded an opportunity to 
report for a VA examination.  The record shows that a VA 
medical facility was asked in January 2010 to schedule the 
Veteran for a VA examination.  It is unclear if this 
examination was ever scheduled, if the Veteran was notified 
of any scheduled examination, or if any examination took 
place.  Additionally, while relevant evidence has been 
obtained since the Board's 
remand of this case, no supplemental statement of the case 
has been issued as requested.  See 38 C.F.R. § 19.31(c) 
(2009); see also Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Court or the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.). 

Thus, if the Veteran has not already been provided an 
examination, on remand the Veteran should be scheduled for a 
VA examination to determine the nature of any current eye 
disorder, and for an opinion as to the likelihood that any 
current disability is related to any incidents of service.

The Veteran is again informed that 38 C.F.R. § 3.326(a) 
(2009) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 (2009) 
address the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim 
will be decided based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain treatment records from the VA 
Medical Center in Durham, North Carolina 
since January 2010.


2.  If the Veteran has not already been 
provided an examination, schedule the 
Veteran for a VA eye examination to 
determine the nature of any current eye 
disorder, and to provide an opinion as to 
its possible relationship to service.  The 
claims file should be provided to and 
reviewed by the examiner.  As the 
Veteran's service records are "fire 
related", the examiner should accept as 
true that the Veteran was exposed to smoke 
and fumes from firing "105 mm Howitzer" 
guns in service.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current eye disorder is 
related to the Veteran's military service, 
including exposure of his eyes to smoke 
and fumes from firing "105 mm Howitzer" 
guns.  A rationale for all opinions 
expressed should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



